Citation Nr: 1025445	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina




THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as post traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active duty service from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Winston-Salem 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Records show that the Veteran's unit sustained rocket attacks 
during the period from June 1970 to October 1970.  

2.  The Veteran has a current diagnosis of PTSD, which has been 
related to his experiences in Vietnam by medical opinion.


CONCLUSION OF LAW

The Veteran's PTSD was incurred due to active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA is not applicable where further 
assistance would not aid the veteran in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to aid 
the Veteran in substantiating his claim.

Service Connection

The Veteran contends that he has developed PTSD as a result of 
his service in Vietnam.  He has described many stressors in 
support of his claim, which includes being present during enemy 
mortar and rocket attacks.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for PTSD consists 
of medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-
IV).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A comprehensive review of relevant treatment history indicates 
that the preliminary requirement of a medical diagnosis of PTSD 
has been met.  The Veteran served in Vietnam from November 1969 
to October 1970.  He claims he served as a Forward Command 
Officer, which required him to be out in the field most of the 
time.  He was also required to pull guard duty and served as a 
"door gunner" numerous times.  He reported that during his tour 
in Vietnam, his base came under enemy attack.  He indicated that 
he witnessed many horrific events of the war to include the death 
and serious injury to fellow comrades and others.  See October 
2007 stressor statement.  The Veteran was diagnosed with PTSD in 
September 2007.  The record contains treatment records from 
Jabbour Psychiatric Services dated from 2007 to 2008 for PTSD.  
Therefore, the evidence is clear that the Veteran has a current 
disability.  Furthermore, a September 2007 examination report 
from Dr. Jabbour opines that the Veteran's PTSD is related to his 
experiences in Vietnam.  The stressors described by the Veteran 
in this report include being present for rocket attacks on his 
unit. Therefore, the Veteran has met two of the three elements 
required for service connection for PTSD.  The remaining element 
that must be met is credible supporting evidence to support the 
occurrence of a claimed stressor. 

The Veteran's DD-214 indicates that he served on active duty in 
Vietnam from November 1969 to October 1970 with the United States 
Army.  He received the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  None of 
these decorations is indicative of combat.  Similarly, the 
Veteran's military occupational specialty of Field Radio Mechanic 
and duties while in Vietnam as wireman and message clerk, also 
fail to establish that the Veteran engaged in combat with the 
enemy.   

If VA determines that the veteran did not engage in combat with 
the enemy or that the alleged stressor is not related to combat, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The veteran only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his personal exposure.  Suozzi v. Brown, 10 
Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Veteran claims that he pulled guard and "door gunner" duty 
numerous times.  He indicated that his base came under enemy 
attack and that he witnessed the death and injury to fellow 
comrades and others.  See October 2007 stressor statement.  
During his September 2007 private psychiatric evaluation, he 
indicated that while he was in Vietnam, he collected the body 
parts from helicopter crashes and his company experienced 
incoming fire and rocket attacks.  He reported that a rocket hit 
a telephone pole nearby and a serviceman died in his arms.  See 
September 2007 report from Jabbour Psychiatric Services.  He has 
not described a specific experience, or identified a specific 
time frame for these occurrences.  
The Veteran submitted operational reports that showed that the 
52nd Aviation Battalion (Combat) facilities came under enemy 
attack at Camp Holloway.  This included a rocket attack in June 
1970.  An October 1970 report showed that one AH-1G was destroyed 
and another one was damaged.  No casualties were reported.  He 
also submitted a partial response from the United States Army and 
Joint Services Environmental Support Group (ESG), which was 
apparently used in another Board decision unrelated to the 
Veteran's current claim that indicated that in March and April 
1970, Camp Holloway received mortar fire and that there was 
moderate enemy activity in the province in early May 1970.   

The United States Court of Appeals for Veterans Claims (Court) 
has found that corroboration of every detail of a claimed 
stressor, including personal participation, is not required.  
Instead, independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In this case, the Veteran's personnel records confirm that he was 
assigned to the 52nd Aviation Battalion in Vietnam from December 
1969 until October 1970.  The operational reports show that this 
unit sustained enemy rocket attacks at Camp Holloway in June 
1970.  The Veteran's service treatment records show that the 
Veteran was provided medical treatment on three occasions at Camp 
Holloway in June 1970.  The Board finds that while this does not 
definitively show that the Veteran was present at the time of the 
rocket attack, when all reasonable doubt is resolved in his favor 
it is enough to serve as credible supporting evidence to support 
the occurrence of a claimed stressor within the meaning of 
Pentecost.  38 U.S.C.A. § 5107(b).  

Therefore, as the Veteran has a current diagnosis of PTSD, 
evidence that supports the occurrence of a claimed stressor, and 
a medical opinion that relates the PTSD to events that include 
this stressor, entitlement to service connection for PTSD has 
been established.  


ORDER

Entitlement to service connection for psychiatric disability 
claimed as PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


